DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-8, drawn to a CNC machining center and the structure of the saw, classified in B27B 5/10. Claims 1 and 9-10 will be examined along with an election of Invention I.
II. Claims 17 and 27, drawn to a method of cutting regarding the saw and a honeycomb work piece, classified in G05B 2219/49106. Claims 1, 9-16, 19-26 and 29-30 will be examined along with an election of Invention II.
III. Claims 18 and 28, drawn to a method of cutting regarding the saw and the control of the program without human intervention, classified in G05B 2219/40487. Claims 1, 9-16, 19-26 and 29-30 will be examined along with an election of Invention III.

The inventions are independent or distinct, each from the other because:
Each of Inventions II and III and Invention of I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case the product recited in group II can be used in a process other than the process recited in group I, such as using the product recited in group II to not cut the an underlying layer of the workpiece.
Inventions II and III are related but distinct inventions. The inventions do not overlap in scope and are not obvious variants. Invention II requires a honeycomb work piece that is not required by Inventions III; Invention III requires details the control of the program without human intervention that are not required by Inventions II. Further, the inventions are separately usable. Invention II can be used without the program. Inventions III can be used cut other type of material (such as wood). There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I recites a CNC machining center and the structure of the saw r. Group I would require a search in at least B27B 5/10 along with a unique text search.
Group II recites a method of cutting regarding the saw and a honeycomb work piece. Group II would require a search in at least G05B 2219/49106 along with a unique text search.
Group III recites a method of cutting regarding the saw and the control of the program without human intervention. Group III would require a search in at least G05B 2219/40487 along with a unique text search.
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the present case, different search queries are required for each of the inventions due to the unique combinations of feature of the each of the inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Thad Adams on 5/9/2022-5/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/12/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724